Me. Justice HutchisoN
delivered the opinion of the court.
A marshal’s deed to certain property sold in a summary foreclosure proceeding was recorded by the registrar of property subject to a curable defect: first, in that neither the personal demand for payment made upon the mortgage debtor nor the demand for payment made through citation by publication upon the unknown heirs of the mortgage debtor’s deceased wife had been copied into the marshal’s deed or presented therewith in the registry of property; and second, in that the names of the unknown heirs did not appear in the marshal’s deed.
Obviously, it would be impossible for a mortgagee • to specify the real names of unknown heirs and the doctrine of Orcasitas v. The Registrar of Property, 21 P.R.R. 523, relied upon by the registrar, whose ruling gave rise to the present appeal, has no application to the facts in the instant ease.
The registrar was entitled to know whether or not the procedure prescribed by the Mortgage Law had been strictly followed, both in the citation by publication and in the personal demand for payment. See Federal Land Bank v. Registrar, ante p. 270.
The ruling appealed from will be reversed as to the so-called curable defect of omitting the names of the unknown *290heirs and affirmed as to the enrabie defect of not presenting in the registry of property an* authentic copy either of the order directing a personal demand for payment or of the order authorizing the citation of unknown heirs by publication.
Mr. Justice Wolf dissented.